J-S25003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: B.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.E., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 333 WDA 2022

                Appeal from the Order Entered March 2, 2022
     In the Court of Common Pleas of Allegheny County Orphans’ Court at
                       No(s): CP-02-AP-0000251-2021


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED: October 4, 2022

       S.E. (“Mother”) appeals from the order dated February 28, 2022, and

entered on March 2, 2022, in the Court of Common Pleas of Allegheny County

Orphans’ Court, which granted the petition of Allegheny County Office of

Children, Youth and Families (“CYF”) for termination of Mother’s parental

rights to her minor daughter, B.S. (“Child” or “the Child”), pursuant to sections

2511(a)(2), (5), (8), and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-2938.1

After careful review, we affirm.

       The orphans’ court provided the following factual background and

procedural history in its Pa.R.A.P. 1925(a) opinion:

        The Child was born [i]n December [of] 2012, at which time CYF
       received its first referral on the Child and family. The report was
____________________________________________


1 The parental rights of the natural father, J.S. (“Father”), were also
terminated by order of court on the same date; however, Father did not appeal
the termination.
J-S25003-22


     regarding Mother’s behavior, potential drug use, and concerns
     about how Mother intended to address her substance abuse and
     care for a newborn. CYF met with Mother at the hospital, noting
     that her behavior was somewhat erratic. Mother was discharged
     from [UPMC] Magee[-Womens Hospital] into Family Links, a
     residential drug and alcohol treatment center, with the Child in
     her care. At their follow up visit, Mother reassured the agency
     that she intended to complete the program.         Without any
     immediate safety concerns for the Child, CYF closed out the
     referral in July 2013.

     Less than a year later, CYF received another referral in June 2014,
     where it was reported that the Child, while in the care of …
     [F]ather and paternal grandmother, was found outside wandering
     around by herself. The Child was not yet two years old. Upon
     investigation, CYF learned that Mother was incarcerated. Father
     indicated he would take full responsibility for the [C]hild and
     without any additional concerns, CYF closed out the referral.

     In August 2016, CYF received a referral involving an incident that
     occurred between Father’s then-paramour and the Child. Father’s
     then-paramour was named as a perpetrator of an alleged assault
     on the [C]hild. Between that point and October 2017, CYF
     received a few additional calls about the Child, which were
     screened out “because there wasn’t [sic] any safety concerns,
     [and] nothing that we can do.”

     CYF was referred to the family on October 3, 2017, because
     Mother was allegedly seen in public under the influence of an
     unknown substance and was calling the Child names. CYF made
     efforts to provide assistance to Mother by offering an emergency
     POWER3 evaluation and referrals for treatment. On December 22,
     2017, CYF received a referral that Mother was arrested for
     allegedly using and selling drugs in the presence of the [C]hild,
     and that Father was also arrested and unavailable to care for the
     [C]hild.
        3  POWER stands for [“]Pennsylvania Organization for
        Women in Early Recovery[,”] and the organization provides,
        inter alia, drug and alcohol evaluations and referrals for
        treatment.

     CYF removed the [C]hild via an emergency custody order on
     December 29, 2017[,] and filed a dependency petition pursuant
     to 42 Pa.C.S.[] §[]6302, “Dependent Child[,”] (1).     At the
     adjudication hearing, Mother was incarcerated and[,] after

                                    -2-
J-S25003-22


     testimony, the [C]hild was adjudicated dependent and ordered to
     remain in placement. Included within the findings, this court
     noted that “Mo[ther] has a lengthy drug and alcohol history. Child
     was very happy to see … [M]other in the court room but [it] was
     also very clear that she was not happy with her [M]other[’s]
     decision to steal and use drugs.”        Mother’s goals included
     addressing her substance abuse issues, parenting and visitation,
     resolving her criminal matters, and locating housing. Mother was
     released from incarceration and reunited with … Father on or
     about February 22, 2018.

     After the adjudication proceeding, the court held permanency
     review hearings on February 28, 2018[,] May 9, 2018[,] and July
     11, 2018. During this time, the court found Mother to be making
     moderate progress while the [C]hild remained in care. At the July
     hearing, the court’s findings noted that Mother said she had some
     medical issues, had been discharged from a drug and alcohol
     treatment center for non-compliance, was not attending urine[]
     screens through CYF, and had established housing with a
     roommate with a questionable criminal history.

     In early October 2018, the South Strabane Police Department
     [was] called to Rack Room Shoes, which is a part of the Tanger
     Outlets located within their jurisdiction.         Detective Michael
     Schielmeier responded to the report of an adult male and female
     that took twenty-six pairs of shoes and left the store without
     payment. Mother was identified as one of the perpetrators and
     she was charged with a felony of the third degree, retail theft, and
     a felony of the third degree, conspiracy. Detective Schielmeier
     testified at the contested termination proceeding that Mother had
     an outstanding bench warrant from those charges, over four years
     earlier, after failing to appear for proceedings after the preliminary
     hearing.

     At the permanency review hearing on October 10, 2018, Mother
     was incarcerated and was no longer in regular contact with CYF.
     At the following permanency review hearing on February 13,
     2019, the court made a finding that, “[t]his court is VERY
     concerned for the Child,” as the Child’s concerning behaviors were
     escalating. By the March 27, 2019[] permanency review hearing,
     Mother was at the Program for Female Offenders.5 Mother
     continued to reside at this program at the following permanency
     review hearing on July 3, 2019.




                                     -3-
J-S25003-22


        5 The Program for Female Offenders is a residential program
        that provides counseling, work experience, life skills, clerical
        training[,] and job search services for female offenders as
        they resolve their criminal matters.

     By the October 8, 2019 permanency review hearing, Mother was
     reincarcerated, this time in Butler County and the court ordered
     that the [C]hild’s concurrent goal in the case was adoption.
     Mother continued to be incarcerated when the court presided over
     the permanency review hearing on January 15, 2020.

     In March 2020, Officer A.J. Yonek[] from the Harmar Township
     Police Department[] responded to an incident at the Days Inn
     Hotel for a female that overdosed. Upon arrival, Father told
     Officer Yonek that the Child was playing outside on the sidewalk
     and returned to the room only to start screaming that Mother was
     dead. Officer Yonek testified that EMS administered Narcan,
     reviving Mother, while he conducted an immediate search around
     the area where Mother had overdosed. Officer Yonek testified that
     “there was a powdered substance, several empty stamp bags of
     heroin, and numerous snorting straws” located on the back of the
     toilet. These items, according to the officer, were within reach of
     the Child. Charges were not filed at that time; however, the
     officer made a referral to CYF. The officer testified that Mother
     had an outstanding warrant out of the City of Pittsburgh for
     prohibited acts (drug paraphernalia), and EMS transported her to
     a local hospital for follow up. At the time of this incident, the Child
     was in the care of her paternal grandmother, who against court
     order, allowed unsupervised contact with Mother.

     A goal change and permanency review hearing was held on July
     29, 2020, at which time the court ordered no unsupervised contact
     between the Child and Mother, and directed CYF to explore all
     options for placement. Included in the findings, the court stated
     that, “Child recently made a disclosure that she has seen IPV[,6]
     drug use[,] and sexual abuse while with her parents.” The order
     reflects that Mother was not in compliance with any of her family
     service plan goals and had made no progress towards alleviating
     the circumstances which necessitated the original placement.
        6IPV stands for [“]intimate partner violence,[”] also referred
        to as domestic violence.

     Officer Kevin Cooney[] of the Shaler Township [P]olice
     [D]epartment[] responded to an incident involving Mother in July
     2020. The officer conducted a traffic stop where Mother was

                                      -4-
J-S25003-22


     driving. Mother was not forthcoming with her name and gave an
     alias…. [D]uring the stop, the officer observed Mother tossing a
     crack pipe outside of the driver[’s] side and was standing on a
     syringe. Officer Cooney testified that Mother provided correct
     information for an alias, and … he had no reason to believe she
     was being untruthful. He advised her that she would be charged
     with possession and tampering with evidence. He sent the
     summons to the alias, and that individual appeared in person at
     the police station after receiving said summons, at which point it
     was apparent that this was not the same individual that the officer
     had stopped. Upon obtaining the correct information for Mother,
     Officer Cooney sent the summons to Mother and made a referral
     to CYF. Officer Cooney testified that Mother later plead guilty to
     identity theft, false reports, and driving under suspension.

     On October 28, 2020, the court’s findings indicated that Mother
     had obtained new charges, was currently detained in the
     Allegheny County Jail, and that she was not in compliance with
     her family service plan goals and had not made any progress in
     remedying the conditions. The court order also noted that Mother
     had obtained new charges and was currently detained in the
     Allegheny County Jail. Mother’s incarceration continued through
     the next permanency review hearing, on January 20, 2021;
     however, Mother was released by the following permanency
     review hearing on July 7, 2021.

     Officer Peter Churberko[] from the Ross Township [P]olice
     [D]epartment[] responded to a reported theft at Sheetz on
     Babcock Boulevard in October 2021. Officer Churberko testified
     that he reviewed the video surveillance footage of a white female
     wearing a mask, who picked up and concealed two fidget spinners,
     and left the store entering a vehicle registered to Father. The
     investigation determined that the individual in the footage was
     Mother. As Sheetz wished to pursue charges against Mother,
     Officer Chuberko [sic] testified that he filed one count of retail
     theft, a felony 3, because of the dollar amount and the fact that
     [M]other’s criminal history check found her to have thirty-four
     prior convictions for retail theft. Officer Chuberko [sic] testified
     that those charges had been adjudicated via a guilty plea.

     At the permanency review hearing on October 6, 2021, the court
     found that the Child was doing well in the foster home[,] and she
     was in the 3rd grade with an Individualized Education Plan.
     Additionally, the court made findings that Mother had outstanding
     warrants from Butler [County] and Washington County.

                                    -5-
J-S25003-22


      CYF filed petitions to terminate the birth parents’ rights on
      November 19, 2021. At a hearing on December 3, 2021, the court
      appointed conflict counsel to represent the Child in the termination
      proceedings[] and scheduled a contested termination of parental
      rights proceeding on February 28, 2022. At the time of the
      termination proceeding, the Child was nine years old, had been
      adjudicated dependent and out of the care of Mother and Father
      for forty-eight months, and had resided in her pre-adoptive foster
      home for over a year and a half. Mother did not appear for the
      in-person contested termination of parental rights proceeding,
      instead appearing remotely.

Orphans’ Court Opinion (“OCO”), 5/2/22, 2-10 (unnecessary capitalization,

citations to record, and some brackets and footnotes omitted).

      On March 2, 2022, the orphans’ court entered an order granting CYF’s

petition to involuntarily terminate Mother’s and Father’s parental rights to

Child pursuant to sections 2511(a)(2), (5), (8), and (b) of the Adoption Act.

On March 22, 2022, Mother filed a timely notice of appeal, along with a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i). She now raises the following issues on appeal:

      1. Did the [orphans’] court abuse its discretion and/or err as a
         matter of law in granting the petition to involuntarily terminate
         Mother’s parental rights pursuant to 23 Pa.C.S. §[]2511(a)(2),
         (5), and (8)?

      2. Did the [orphans’] court abuse its discretion and/or err as a
         matter of law in concluding that CYF met its burden of proving
         by clear and convincing evidence that termination of Mother’s
         parental rights would best serve the needs and welfare of the
         [C]hild pursuant to 23 Pa.C.S. §[]2511(b)?

Mother’s Brief at 6.

      We review an order terminating parental rights in accordance with the

following standard:



                                     -6-
J-S25003-22


            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under [s]ection 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The


                                      -7-
J-S25003-22


      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in [s]ection 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [s]ection 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      In this case, the trial court terminated Mother’s parental rights pursuant

to sections 2511(a)(2), (5), (8), and (b). We need only agree with the trial


                                      -8-
J-S25003-22


court as to any one subsection of section 2511(a), as well as section 2511(b),

in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   Here, we analyze the court’s decision to terminate under section

2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:
                                    ***

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      We first address whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S. [] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to


                                     -9-
J-S25003-22


      be without essential parental care, control or subsistence
      necessary for his physical and mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      In the case of an incarcerated parent, this Court has stated:

      [T]he fact of incarceration does not, in itself, provide grounds for
      the termination of parental rights.          However, a parent’s
      responsibilities are not tolled during incarceration. The focus is
      on whether the parent utilized resources available while in prison
      to maintain a relationship with his or her child. An incarcerated
      parent is expected to utilize all available resources to foster a
      continuing close relationship with his or her children…. Although
      a parent is not required to perform the impossible, he must act
      affirmatively to maintain his relationship with his child, even in
      difficult circumstances. A parent has the duty to exert himself, to
      take and maintain a place of importance in the child’s life.

              Thus, a parent’s basic constitutional right to the custody and
      rearing of his child is converted, upon the failure to fulfill his …
      parental duties, to the child’s right to have proper parenting and
      fulfillment of his … potential in a permanent, healthy, safe
      environment. A parent cannot protect his parental rights by
      merely stating that he does not wish to have his rights terminated.

In re B., N.M., 856 A.2d 847, 855-56 (Pa. Super. 2004) (internal citations

and quotation marks omitted). “Thus, the fact of incarceration alone neither

compels nor precludes termination of parental rights.         Parents must still

provide for the emotional and physical well-being of their children.” In re


                                     - 10 -
J-S25003-22



Z.P., 994 A.2d 1108, 1120 (Pa. Super. 2010). Moreover, we note that “[t]he

cause of incarceration may be particularly relevant to the [s]ection 2511(a)

analysis, where imprisonment arises as a direct result of the parent’s actions

which were ‘part of the original reasons for the removal’ of the child.” Id.

(quoting In re C.L.G., 956 A.2d 999, 1006 (Pa. Super. 2008)).

      Here, Mother claims that CYF failed to present clear and convincing

evidence to support termination of her parental rights under section

2511(a)(2). Mother’s Brief at 15-16. For instance, she contends there was

insufficient evidence to conclude that Mother had not remedied her drug use.

Mother avers that she sought treatment as directed and that CYF merely relied

on her criminal history and the absence of drug screens to prove that she had

failed to remedy the issue of her drug use. Id. at 16. She further states that

there was insufficient evidence that her mental health prevented her from

providing Child with basic care. Id. at 17. In support of her argument, Mother

makes a vague reference to testimony of “Pressley Ridge witnesses” regarding

“progress made by Mother and her ability to take redirection.”           Id.   She

attempts to minimize CYF’s concerns regarding disclosures of domestic

violence by Mother, noting that CYF admitted these concerns were based on

“verbal disputes” or “disagreements” and nothing physical.         Id.    Finally,

Mother takes issue with “the court’s psychologist” for criticizing her for having

a record of theft charges, speculating how that might affect Child, faulting

Mother for discussing her medication with Child, and characterizing Mother as

“not pro-social.” Id. Mother argues that “the psychologist met [her] twice

                                     - 11 -
J-S25003-22



and never reviewed the years of visitation logs prepared by those who

repeatedly observed Mother and [Child] over longer periods.” Id.

      Mother has failed to convince us that she is entitled to any relief on this

claim.   Contrary to her contention, we deem the record to contain

overwhelming evidence of Mother’s repeated and continued incapacity, abuse,

neglect, or refusal to parent Child, and that the conditions which led to

Mother’s incapacity, abuse, neglect or refusal cannot or will not be remedied.

As the orphans’ court so aptly stated:

      Without doubt, … the record is replete with evidence proving,
      clearly and convincingly, that the statutory grounds to terminate
      Mother’s parental rights existed. Mother did not successfully meet
      a single family service plan goal throughout the forty-eight
      months this case was open. Mother’s goals remained the same
      throughout the case. This Child started life with a referral related
      to Mother’[s] substance abuse, and years later, that very
      substance abuse goal continues to exist. Moreover, Mother’s
      inability to resolve her criminal lifestyle, which continued to exist
      at the time of the termination proceeding, also impacted her
      ability to make any forward progress. This [c]ourt, for the sake
      of the Child, gave Mother an extended period of time to try and
      make progress towards remedying the conditions that led to initial
      placement, and forty-eight months later, Mother is no closer. The
      conditions that existed at the outset continued to exist at the
      termination proceeding, this [c]ourt found Mother’s testimony to
      lack credibility, and this [c]ourt lacked any confidence that Mother
      would be able to make progress on any of her goals in the
      immediate future.

OCO at 12-13.

      More specifically, the orphans’ court indicated Mother had goals to

address her drug and alcohol use, to address any mental health concerns and

follow through with recommended treatment, to demonstrate parenting and



                                     - 12 -
J-S25003-22



visitation with Child, to resolve her criminal matters, and to obtain appropriate

housing.   Id. at 13-17.     Concerns about Mother’s drug and alcohol use

extended as far back as Child’s birth. Despite referrals on the part of CYF,

Mother failed to successfully address this goal, nor did she “achieve any

stretch of sobriety during the four years the case was open.”        Id. at 13.

Regarding Mother’s mental health, Mother participated in evaluations with the

court-appointed evaluator, Dr. Patricia Pepe, “who noted that as recently as

her April 2021 evaluation, … Mother was in need of ‘intensive outpatient

services … with somebody that has experience addressing antisocial

personality traits[ a]nd[,] at the same time, it would have to be a dual

diagnosis treatment to also address her history of addiction.’”       Id. at 14

(quoting N.T. Hearing, 2/28/22, at 108).

      Additionally, the orphans’ court noted that, at the outset of the case, it

ordered Mother be referred to a coached parenting program, which could

facilitate both parenting instruction and supervision at visits. Id. Accordingly,

      CYF referred the family to the Arsenal program for these services,
      and visits were scheduled for every other Saturday. Initially, …
      supervised visitation occurred at the CYF North Regional Office.
      Once [Child was] placed in a Presley [sic] Ridge foster home in
      August 2020, visitation was scheduled and supervised through the
      treatment coordinator, Victoria Johnson. Ms. Johnson testified
      about some of her observations and concerns regarding the
      visitation. Ms. Johnson stated that Mother rarely canceled visits
      but was routinely twenty minutes late. She testified that Mother
      had “a history of making inappropriate comments during visitation
      with the Child, and they’re not age appropriate.” Ms. Johnson also
      explained that the agency established a “gift giving rule” because
      Mother started bringing lots of toys and gifts for the Child during
      visitation and the sheer volume of gifts overwhelmed the Child.


                                     - 13 -
J-S25003-22


      Ms. Johnson explained that the Child is “a very organized person,
      and all of these toys and presents took up so much space that the
      Child would actually have meltdowns after visits. She would panic
      because she had no room for these things. She didn’t know where
      to put it [sic]. She had so much stuff. She started to get very
      overwhelmed.” Ms. Johnson testified that her agency instituted
      this rule to encourage the Child to engage with her Mother with
      quality time during the visits, and not spend the entire visit
      focusing on a toy, and [to] still allow Mother the opportunity to
      provide gifts at appropriate times, such as the holidays or through
      special requests. Despite Mother[’s] being aware of the rule, Ms.
      Johnson stated that Mother would find ways to sneak gifts into the
      Child’s bag, which in turn would “make the Child feel horrible after
      visits because she would see these items in the bag and give them
      to staff, because the Child … worried she would get in trouble if …
      she was caught with these items.” Four years into the case, …
      Mother had not established herself as safe enough for
      unsupervised visitation.       At the time of the termination
      proceeding, Ms. Johnson, the CYF caseworker[,] Wayne Noel, and
      the [c]ourt[-]appointed evaluator, Dr. Patricia Pepe, all testified
      that they [would have] significant concern[s] if the Child was to
      have any unsupervised contact with Mother.

Id. at 14-16 (brackets in original and citations to record omitted).

      As for Mother’s goal to resolve her criminal matters, the orphans’ court

relied on the testimony of Mother’s Butler County Probation Officer, Heather

Evanko. Id. at 16.

      Ms. Evanko testified that Mother was assigned to her unit shortly
      after a March 2020 sentencing[,] and [that] during her processing
      and background research for Mother[,] … she “found there were
      over 50 magistrate warrants for her arrest….” Ms. Evanko
      testified that mail sent to Mother came back unclaimed, and that
      Mother was given two opportunities to report, which she failed to
      do.     Ms. Evanko reached out to Mother’s Allegheny County
      Probation Officer, Megan St. Joxe, in an attempt to gain
      compliance. At the time of the contested termination proceeding,
      Ms. Evanko testified that Mother had three outstanding warrants,
      two from Butler County and one from Washington County.




                                     - 14 -
J-S25003-22



Id. (citations to record omitted). The orphans’ court found that “Mother did

not address this goal with any success….” Id. Moreover, the court determined

that Mother also failed to reach her housing goal, as any housing she may

have been residing at during the time of the termination proceeding “lacked

stability due to Mother’s criminal issues.” Id. at 17. See also id. (indicating

Mother had outstanding warrants for her arrest at the time of the termination

hearing).

      Finally, the orphans’ court noted that Child is doing well in the foster

home. See id. (referencing the testimony of CYF caseworker, Renee Taddy,

that Child has a “very comfortable relationship” with the foster family and that

she “is very happy there. She’s comfortable, and she’s safe there”). See

also id. at 18 (noting that counsel for Child indicated Child “would like to go

back home if that was possible but that if she could not go back home, she

would like to be adopted”). The court opined:

      Our Superior Court has noted that “a child’s life cannot be held in
      abeyance while a parent attempts to attain the maturity necessary
      to assume parenting responsibilities. The court cannot and will
      not subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claim of progress and hope for the future.”
      In the Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).
      Mother could not or would not … remedy the conditions and
      termination was in the best interests of the [C]hild, as …
      evidenced in the record. Additionally, … this [c]ourt lacked any
      confidence that Mother could or would quickly progress towards
      remedying the conditions in the foreseeable future.




                                     - 15 -
J-S25003-22



Id. We deem the orphans’ court’s decision to terminate Mother’s parental

rights pursuant to section 2511(a)(2) to be well-supported by the record, and

we discern no abuse of discretion.

      As for its analysis under section 2511(b), Mother claims that the record

does not support the court’s determination that termination of her parental

rights best serves the needs and welfare of Child.      Mother’s Brief at 21.

Rather, Mother argues the record clearly established that Child “loves, wants,

and needs Mother and derives necessary benefits from her relationship with

Mother.” Id. In support of her argument, Mother points to testimony from

Dr. Pepe and Ms. Johnson recognizing that Child loves Mother and wants to

live with her. Id. at 20. Again, Mother has failed to convince us that she is

entitled to relief on this claim.

      Significantly, the orphans’ court acknowledged:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      Court when determining what is in the best interest of the child.
      In re K.K.R.-S., 958 A.2d 529, 533-[]36 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
      Super. 2008) (trial [c]ourt’s decision to terminate parents’
      parental rights was affirmed where [the c]ourt balanced strong
      emotional bond against parents’ inability to serve needs of child).
      Rather, the orphans’ [c]ourt must examine the status of the bond
      to determine whether its termination “would destroy an existing,
      necessary and beneficial relationship.” In re Adoption of T.B.B.,
      835 A.2d 387, 397 (Pa. Super. 2003).

OCO at 19 (quoting In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)).




                                     - 16 -
J-S25003-22



      In reaching its decision to terminate Mother’s parental rights pursuant

to section 2511(b), the orphans’ court considered the testimony of Dr. Pepe,

who it notes had the opportunity to evaluate and interact with both Mother

and Child over several years, allowing Dr. Pepe “a longitudinal view of their

relationship and the impact Mother had on the Child’s developmental,

emotional, and physical needs and welfare.” Id. at 19-20. Dr. Pepe indicated

that throughout her evaluations she saw the implications of “antisocial

parents.” Id. at 20. She explained: “Basically, it’s very disruptive for children

because the [antisocial] behavior can help the child be deceitful, irresponsible,

unreliable, [and] incapable of feeling guilty.      So essentially, the child’s

cognitive and social and emotional development are impacted.” Id. (quoting

N.T. Hearing at 73). Dr. Pepe further stated that, “when she first evaluated

the Child[,] she had a superior-level IQ but ‘was not exhibiting age-

appropriate or developmentally appropriate functioning.’” Id. (quoting N.T.

Hearing at 78).    Dr. Pepe concluded that Child’s functioning was directly

impacted by the antisocial functioning of her parent, as “her mother was in

and out of her life.” Id. (quoting N.T. Hearing at 78).

      Based on her individual evaluation of Mother and an interactional

evaluation between Mother and Child, as well as an interactional evaluation

between Child and her foster parents, Dr. Pepe testified that

      the foster family has provided [Child] with “positive structure” as
      well as “realistic expectations, where positive functioning and
      school was promoted, pro-social skills were promoted[,] and there
      was a clear structure with clearly identified expectations and
      consequences.” … [I]t was “wonderful to see” the progress that

                                     - 17 -
J-S25003-22


      the Child had made in this foster home and that the Child was
      “finally functioning at an age-appropriate level.”

      Conversely, … Mother clearly loves Child but Mother’s thirty[-]year
      history of addiction has clearly impacted her ability to prioritize
      Child…. Mother was incarcerated for the first few years of the
      Child’s life, that pattern continued…, and Mother has not been able
      to provide the Child with the stability she needs.

Id. at 20-21 (citations to record omitted). Additionally, Dr. Pepe testified that

permanency through adoption is very important for Child and that she would

be concerned if Mother was to have unsupervised contact with Child because

of Mother’s inability to model appropriate behavior. Id. at 21. In Dr. Pepe’s

opinion, the emotional bond between Mother and Child was not beneficial to

Child and it would be in Child’s best interest to remain in her current foster

home. Id. at 22.

      The orphans’ court opined:

      With the grounds firmly established, this [c]ourt found the
      testimony and evidence clearly and convincingly proved that
      termination best served th[e] Child’s needs and welfare. This
      [c]ourt acknowledges that Mother loves and cares for the Child;
      this is not in dispute. It is also not in dispute that the Child, in
      her own way, cares for Mother as well. However, this [c]ourt
      agrees with Dr. Pepe’s expert opinion that termination best meets
      the Child’s overall developmental, emotional, and physical needs
      and welfare and any potential harm caused by severing the
      relationship would be mitigated by the stability, safety, and
      consistency within the Child’s foster home…. [S]evering any
      bonds with Mother would not cause extreme emotional
      consequences for the Child.




                                     - 18 -
J-S25003-22



Id. at 22-23.2 As there is competent evidence in the record that supports the

orphans’ court’s credibility and weight assessments regarding Child’s needs

and welfare, we conclude that the court did not abuse its discretion in

terminating Mother’s parental rights under section 2511(b).       See In re

Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (stating that appellate

courts must defer to the trial court regarding credibility determinations and

weight assessment, so long as the factual findings are supported by the record

and the court’s legal conclusions are not the result of an error of law or an

abuse of discretion).

       Accordingly, we affirm the order involuntarily terminating Mother’s

parental rights to Child pursuant to 23 Pa.C.S. § 2511(a)(2) and (b).

       Order affirmed.




____________________________________________


2 We note that counsel for Child agrees with the orphans’ court’s assessment
that termination of Mother’s parental rights would best serve Child’s
developmental, physical, and emotional needs and welfare. Child’s Brief at 9.

                                          - 19 -
J-S25003-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/04/2022




                          - 20 -